     Case 2:20-cv-00109-KJD-VCF Document 12 Filed 01/27/21 Page 1 of 1



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    KUPAA KEA,                                            Case No. 2:20-cv-00109-KJD-VCF
 8                                             Plaintiff,   ORDER ADOPTING AND AFFIRMING
                                                            THE MAGISTRATE JUDGE’S REPORT
 9           v.                                                 AND RECOMMENDATION
10    NEVADA BOARD OF PAROLE
      COMMISSIONERS et al.,
11
                                             Defendants.
12
            Before the Court for consideration is the Report and Recommendation (#11) containing
13
     the findings and recommendations of Magistrate Judge Cam Ferenbach entered May 11, 2020,
14
     recommending that Plaintiff’s Amended Complaint (#10) be dismissed. Plaintiff did not object to
15
     the Report and Recommendation.
16
            The Court has conducted a de novo review of the record in this case in accordance with
17
     28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
18
     Recommendation (#11) containing the findings and recommendations of Magistrate Judge Cam
19
     Ferenbach entered May 11, 2020, should be ADOPTED and AFFIRMED.
20
            IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
21
     Recommendation (#11) is ADOPTED and AFFIRMED.
22
            IT IS FURTHER ORDERED that the clerk of the court enter JUDGMENT for
23
     Defendants and against Plaintiff.
24
     Dated this 27th day of January, 2021.
25
                                                   _____________________________
26                                                  Kent J. Dawson
                                                    United States District Judge
27
28
